UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHERYL D. UZAMERE,
                             Plaintiff,                              19-CV-9064 (CM)
                    -against-                                      BAR ORDER UNDER
THE STATE OF NEW YORK, et al.,                                       28 U.S.C. § 1651

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this pro se action arising from her 1979 marriage to and subsequent

abandonment by her husband, Ehigie Edobor Uzamere. On October 15, 2019, the Court

dismissed the complaint as frivolous, noted that Plaintiff had filed multiple frivolous or vexatious

federal and state-court actions concerning her marriage and abandonment, and directed Plaintiff

to submit a declaration setting forth good cause why the Court should not issue an order barring

her from filing further civil actions in forma pauperis (IFP) in this Court without prior

permission.

       Plaintiff filed a 203-page declaration on October 17, 2019, but she fails to provide any

reason why the Court should not impose a bar order.

                                           DISCUSSION

       Plaintiff does not provide any reasons why the Court should not impose a bar order, but

rather argues the merits of her complaint. To the extent that Plaintiff’s declaration could be read

as seeking reconsideration of the Court’s order of dismissal, the Court liberally construes the

submission as a motion under Fed. R. Civ. P. 59(e) to alter or amend judgment and a motion

under Local Civil Rule 6.3 for reconsideration, and, in the alternative, as a motion under Fed. R.

Civ. P. 60(b) for relief from a judgment or order. See Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006); see also Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (The
solicitude afforded to pro se litigants takes a variety of forms, including liberal construction of

papers, “relaxation of the limitations on the amendment of pleadings,” leniency in the

enforcement of other procedural rules, and “deliberate, continuing efforts to ensure that a pro se

litigant understands what is required of him”) (citations omitted). ). Because Plaintiff does not

demonstrate that the Court overlooked any controlling decisions or factual matters with respect

to the dismissed action, her request for reconsideration under Fed. R. Civ. P. 59(e), Local Civil

Rule 6.3, and Fed. R. Civ. P. 60(b) is denied.

        Further, Plaintiff fails to provide any reason not to impose a bar order. Rather, she uses

the Court’s order to show cause as another opportunity to continue her pattern of abusive and

vexatious litigation, providing a barrage of papers and documents concerning perceived

injustices in other forums. The Court therefore bars Plaintiff from filing any future civil action in

this Court IFP without first obtaining from the Court leave to file.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of his order to Plaintiff and note service on

the docket. The Court bars Plaintiff from filing future civil actions IFP in this Court without first

obtaining from the Court leave to file. See 28 U.S.C. § 1651. To obtain leave to file, Plaintiff

must submit to the Court a motion captioned “Application Pursuant to Court Order Seeking

Leave to File.” Plaintiff must also attach a copy of her proposed complaint and a copy of this

order to any motion seeking leave to file. The motion must be filed with the Pro Se Intake Unit

of this Court. If Plaintiff violates this order and files an action without a motion for leave to file,

the Court will dismiss the action for failure to comply with this order.

        Plaintiff is further warned that the continued submission of frivolous documents may

result in the imposition of additional sanctions, including monetary penalties. See id. The Clerk

of Court is further directed to terminate all other pending matters and to close this action.
                                                   2
       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   October 22, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                3
